Hill, C. J.
This was a suit in a justice’s court, to recover for services under an alleged verbal contract. The services were rendered, but the evidence was in conflict as to the execution of a binding contract of employment. The justice rendered judgment in favor of the plaintiff, and, on appeal, a jury in the superior court rendered a like verdict, which, on motion for a new trial, was approved by the trial judge. No error of law is complained of, and the verdict settles the conflict in the evidence. Judgment affirmed,.